Citation Nr: 1223270	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1954 to 
May 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim for service connection for a lumbar spine disorder.  

Although the RO declined to reopen service connection for a lumbar spine disorder in the May 2009 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The Veteran requested a Board personal hearing in February 2010.  Because the Veteran failed to appear at the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 
38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A RO rating decision in February 1998 denied service connection for a lumbar spine disorder.


2.  Since the February 1998 RO decision denying service connection for a lumbar spine disorder, the additional evidence that was not previously considered is cumulative and  does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1998 RO decision which denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence not having been received, service connection for a lumbar spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  A March 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claim.

Reopening Service Connection for Lumbar Spine Disorder

In a February 1998 rating decision, the RO denied service connection for a lumbar spine disorder.  The Veteran was properly notified of the February 1998 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1998 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA and private medical records which cover a period through 1998.  Service treatment records indicated that the Veteran was diagnosed with spina bifida occulta during service in July 1955.  In a July 1956 service treatment record, the Veteran reported pain in the lower back; the service examiner diagnosed back strain.  In an August 1987 post-service VA examination, the VA examiner diagnosed degenerative disc disease of the lumbar spine and lumbar spine spondylosis.  

Service connection is not warranted for a congenital or developmental defect.  
38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90.  Spina bifida is a congenital cleft of the vertebral column with hernial protrusion of the meninges.  Godfrey v. Brown, 7 Vet. App. 398, 401 (1995).  Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta is "a congenital condition, which is noncompensable under applicable law."  Firek v. Derwinski, 
3 Vet. App. 145, 146 (1992).

In the February 1998 RO decision, the RO denied service connection for lumbar spine disorder, finding that the Veteran had spina bifida, which is a congenital condition, and that there was no relationship between the current lumbar spine disability and active service.  As such, for evidence to be new and material in the current appeal to reopen service connection, the evidence would have to tend to show that the Veteran's lumbar spine disorder was related to service.  

In support of the current claim to reopen service connection for a lumbar spine disorder, in a March 2003 VA treatment record, the Veteran reported back pain for the last four days when he pulled a muscle in his back when hanging a mirror.  In a November 2009 VA treatment record, the VA examiner diagnosed lumbar spondylosis.  In a November 2009 VA treatment record, the Veteran reported lower back pain for the past two weeks due to a fall.  VA treatment records dated from October 2001 to November 2009 do not reflect any report of chronic lumbar spine disorder symptoms in service or continuous lumbar spine disorder symptoms since service separation.  In a July 2010 VA treatment record, the VA examiner reported normal musculoskeletal system with no arthralgias.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The 
VA treatment records from October 2001 to November 2009 are new, but they only show a diagnosis a current lumbar spine disability (lumbar spondylosis); they do not provide evidence of in-service injury, of worsening of lumbar spine disorder in service, or even of worsened symptoms of lumbar spine disorder during service, nor does it include a medical opinion tending to show that the Veteran's lumbar spine disorder was incurred or aggravated by service or reflect evidence of a superimposed pathology due to disease or injury in service.  See Smith v. West, 
12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also Villalobos v. Principi, 
3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim).  

The Veteran and his representative have also contended that the Veteran's lumbar spine disorder is related to service.  The statements made by the Veteran and his representative concerning causation are duplicative of statements made earlier by the Veteran.  Also, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, none of the evidence received since the February 1998 RO decision constitutes competent evidence tending to show that the Veteran's current lumbar spine disorder is related to active service, either by nexus opinion or by continuity of symptomatology.  As a result, the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.  Accordingly, the evidence received since the most recent final denial of the claim in February 1998 is not new and material, and 
reopening of the claim for service connection for a lumbar spine disorder is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a lumbar spine disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


